Citation Nr: 9913548	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for an above the knee amputation, as a result of Department 
of Veterans Affairs medical treatment from December 1994 to 
April 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had active service from November 1952 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 1997 the case was remanded for further 
evidentiary development.  During the veteran's personal 
hearing in December 1996 he testified that they [the VA 
physicians] had weakened his left leg.  He appears to have 
raised the issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a left leg condition, as a result of 
Department of Veterans Affairs medical treatment.  This issue 
is not in appellate status and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  No medical evidence demonstrating a relationship between 
VA treatment and the veteran's above the knee amputation, has 
been submitted.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for VA disability compensation for an above the knee 
amputation, pursuant to the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1996); 38 C.F.R. 
§ 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA disability compensation for an 
above the knee amputation, pursuant to the provisions of 38 
U.S.C.A. § 1151.  The legal question to be answered initially 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
and there is no duty to assist him further in the development 
of this claim because such development would be futile.  38 
U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well-grounded.


Factual Background

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for an above the knee amputation. 

VA medical records dated in December 1994 reflect that the 
veteran was admitted to a VA medical center with right 
superficial femoral artery occlusion.  An aortogram performed 
on December 9, 1994 revealed that the right superficial 
femoral artery (SFA) was occluded in its' entirety.  On the 
right there was reconstitution of a portion of the popliteal 
artery with two vessel run-off and filling of the peroneal 
vessel to mid-calf.  The anterior tibial artery was occluded 
proximally.  VA Doctor's orders indicate that on December 11, 
1994, a vascular surgery consult was requested to access the 
bilateral SFA occlusion.  On December 12, 1994, it was 
indicated that the veteran would be allowed to return home 
the next day, until a vascular consultation could be 
obtained.  A VA nursing documentation record dated December 
12th indicated that the veteran was ambulatory and 
independent.  He was told that Dr. T., a physician, would 
contact him regarding a date and time for his vascular 
consult appointment.

A VA Grand Island treatment note dated December 29, 1994, 
noted that the veteran was concerned regarding possible 
operation.  The Lincoln VAMC was contacted for the veteran.  
The Lincoln VAMC was to call regarding admission, but the 
doctor would need to evaluate the chart. 

A January 1995 VA medical record report indicated that the 
veteran was admitted to the Lincoln VA medical center for 
evaluation of the right SFA disease.  Surgery was scheduled.  
A progress note written by the chief surgical resident noted 
that the risks involved limb loss, infection, bleeding and 
possible graft occlusion.  These risks had been discussed 
with the veteran who understood and wanted to proceed with 
the surgery. On January 13, 1995, the veteran underwent a 
right femoral endarterectomy with end-to-side saphenous, 
femoral to distal peroneal trunk bypass. There were no 
apparent complications.  The preoperative and postoperative 
diagnosis was limb-threatening right lower extremity 
ischemia.  The discharge summary dated in January 1995 states 
that he was discharged on January 18, 1995, with healthy 
capillary refill in his right foot.  

VA outpatient treatment records dated in January 1995 include 
reports from the Grand Island VA medical center.  On January 
24, 1995, complained of problems with a right heel ulcer.  
The ulcer was attended to, and a culture was obtained.  On 
January 27, 1995, he complained of right heel and foot pain, 
and that the entire foot was numb.  The examiner observed 
that the entire foot and ankle had changed color.  The 
culture obtained a few days earlier showed yeast.  On January 
31, the coloring of the foot was better, but not normal.  The 
foot ulcer was cleaned and redressed.  On February 3, 1995, 
an ankle brachial index (ABI) was performed.  On February 8, 
1995, a repeat ABI was performed and showed occlusion of the 
right SFA.  The situation was discussed among the surgical 
staff, and it was felt that the veteran could not be offered 
a re-bypass, as outflow was very poor.  On February 10, 1995, 
the veteran requested a consult to the Omaha VAMC, as he had 
been told at the Lincoln VAMC that his leg would have to be 
amputated.  On February 13, 1995, it was observed that the 
graft was blocked, as there were no pulsations.  

In March 1995, the veteran was accepted for surgery at the 
Omaha VAMC.  A March 1995 VA discharge summary states that 
the veteran complained of pain in the area of the graft and 
of a painful right heel ulcer which had not healed.  An 
aortogram revealed occlusion of the right saphenous vein with 
reconstitution, occlusion of the right graft, high grade 
stenosis in the right posterior tibial artery and thrombus in 
the right tibial perineal trunk with reconstitution distally.  
Examination determined that the veteran was a candidate for a 
bypass.  

A right femoral to posterior tibial bypass with left leg 
nonreversed saphenous vein graft was performed, as well as a 
bilateral cephalic vein exploration.  There was significant 
oozing from all incisional sites for several days after the 
procedure.  He was discharged using a walker on March 24, 
1995.  

A May 1995 VA discharge summary states that the veteran was 
readmitted on March 30 for groin swelling.  Concern for a 
pseudoaneurysm was noted.  An arteriogram was performed 
secondary to absent pulse from the graft and a cyanotic foot.  
An angiography showed that the graft was occluded.  A right 
above the knee amputation and debridement of the right groin 
from previous graft infection were performed.  The pathology 
report of the veteran's right leg reveals that the fifth toe 
had two areas of dry gangrene and the heel had an eroding 
ulcer.  The diagnoses were arteriosclerosis with thrombosis 
of the posterior tibial artery, dry gangrene of the fifth 
toe, multiple ulcers with granulation tissue and foreign body 
giant cell reaction, nonhealing wounds of the site of the 
previous incision and viable amputation margin.  

During the veteran's personal hearing in December 1996, he 
testified that he sought treatment for an ulcer on his right 
heel.  He was admitted to the Lincoln, Nebraska, VAMC on 
December 8, 1994 and the diagnosis was saphenous femoral 
artery occlusion.  He was told that a vascular consultation 
was needed.  He wanted to go home if the vascular 
consultation was going to be a few days.  No one tried to 
talk him out of going home; in fact, they furnished a car to 
take him home.  They said they would contact him regarding 
when to come in for a vascular consultation.  He went home, 
but they never called to verify the vascular consultation.  
He went to the Grand Island VA Center to check on his 
myasthenia gravis.  Somebody there called the Lincoln VA for 
him to see why the vascular consultation had not been done.  
Following surgery, he had problems.  He was admitted to Omaha 
on March 30, 1995.  Nobody told him that he had a clot or 
gangrene.  The amputation was done on April 21, 1995.  The 
veteran testified that he could only walk a couple of steps 
with a walker.  His prostheses did not work.  He depended on 
his daughter who was a Licensed Practical Nurse.  The veteran 
testified that he felt that the VA doctors did not perform 
whatever they did properly or he would not have had to go 
through all the things that he had.  He asked why they did 
not perform an angioplasty first.  They had performed one the 
left leg.  The veteran's daughter testified that Lincoln did 
not keep him long; that he was discharged four days after the 
vascular surgery.  They performed six surgeries to get the 
bypass to work.  They left a very bad wound after the 
debridement.  She only got the wound closed because she 
changed his dressings twice a day.

A VA Medical Memorandum dated in February 1996 related the 
events as described above.  It was noted that the veteran had 
a history of progressive claudication since July 1994.  The 
examiner noted that there was no evidence that any delay of 
care caused aggravation of the veteran's progressive vascular 
disease or led to his above the knee amputation.  It was his 
opinion that it was highly unlikely that any delay in 
treatment in December 1994 was a significant factor in the 
veteran's right above the knee amputation.

A letter dated in January 1997 from D. R. Cronk, M.D., to the 
VA stated that he had reviewed the charts provided regarding 
the veteran.  It was his opinion that the amputation was an 
unfortunate progression of the veteran's innate peripheral 
vascular disease.  Specifically, he saw no evidence that the 
delay from when he was first seen to the performance of the 
vascular procedure caused any problem; it was quite clear 
that the result would have been the same.  

A VA physician reviewed the veteran's medical records in May 
1998.  He opined that although the outcome of the surgery at 
the Omaha VAMC was certainly less than optimal, this did 
occur with this type of in situ bypass.  The veteran had 
limb-threatening ischemia and would have lost his leg had the 
procedure not been attempted.  The examiner opined that any 
subsequent problems were relate to the amputation, but did 
not think that there was any delay in treating the veteran's 
vascular ischemia that caused the amputation.  The amputation 
was primarily related to the severity of his underlying 
disease and the development of an infection in the groin.  He 
added that it was an unusual complication but it certainly 
made management of his care more difficult postoperatively.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

Pursuant to 38 U.S.C.A. § 1151, generally where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service connected. See also 38 C.F.R. § 
3.800. In Gardner v. Derwinski, 1 Vet.App. 584 (1991), aff'd 
sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd, Brown v. Gardner, ___ U.S. ___, 115 S.Ct. 552 (1994) 
the United States Supreme Court held that fault of the VA 
need not be shown as an element of recovery under 38 U.S.C.A. 
§ 1151. Title 38 C.F.R. § 3.358, an implementing regulation 
for 38 U.S.C.A. § 1151, has been revised to comply with the 
Gardner decision.

The Board notes that effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended such that VA negligence would generally have 
to be shown for a claimant to obtain compensation under the 
statute. This amendment, however, does not apply to cases 
filed prior to the effective date. Pub. L. No. 104- 204, § 
422(a)-(c) (1996). As this claim was filed prior to the 
effective date (the claim was filed in July 1995), the former 
statute must be applied. Cf. Karnas v. Derwinski, 1 Vet.App. 
308 (1991) (in the present case, the former statute, which is 
discussed below, is more favorable to the veteran). See also 
Dudnick v. Brown, 10 Vet.App. 79 (1997).

To obtain VA compensation, however, a current disability is 
required. See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992) (in the direct 
service-connection context). Further, such a disability in a 
claim for 38 U.S.C.A. § 1151 benefits must be the result of 
VA hospitalization, surgical or medical treatment; this is 
essentially a "medical nexus" requirement. Cf. Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(medical nexus required in the direct service-connection 
context). The medical nexus requirement for 38 U.S.C.A. § 
1151 is a higher standard than what is required for direct 
service connection. For the latter, generally a claimant need 
only show that a disability had an onset in service; under § 
1151 however, a mere coincidental onset is not enough--VA 
treatment must be shown to be a causal factor. 38 C.F.R. § 
3.358(c)(1). Causality, therefore, must be shown regardless 
of the "strict liability" standard in effect under the more 
liberal version of the statute.

The record includes three medical opinions, one by Dr. Cronk, 
and two by VA physicians.  Dr. Cronk stated that the above 
the knee amputation was the result of the veteran's 
peripheral vascular disease and that the result would have 
been the same without any delay by the VA.  The VA medical 
opinions express similar conclusions.

In this case the veteran has submitted no medical evidence to 
make his claim plausible. He presented himself to the VA for 
treatment of right SFA occlusion, and was treated for this 
condition.  The evidence shows that some weeks post surgery, 
the right SFA occluded, and that he was provided multiple 
interventions for this.  No medical evidence demonstrates, 
contrary to the veteran's own assertions, that a right above-
the knee-amputation was required due to delayed VA treatment 
rather than the underlying condition.  While many surgeries 
were provided, the record just as plausibly--if not more so--
demonstrates that these treatments may have helped or delayed 
the eventual right above-the knee-amputation.  There is no 
indication that the VA treatment itself led to a right above-
the knee-amputation.  His allegations do not amount to 
medical evidence that the treatment caused the disability for 
which it was designed to prevent. 

The veteran is not a medical expert and is therefore not 
qualified to proffer a medically competent opinion as to the 
cause of his right above-the knee-amputation or as to whether 
he received appropriate care. Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69 (1995). He 
has not submitted any medical evidence linking VA 
hospitalization, medical or surgical treatment to the right 
above-the knee-amputation. Cf. Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table) (in the service-connection context). Without such 
evidence, this claim the claim is not well grounded. 38 
U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.358, 3.800. Since the 
claim is not well grounded, it must be denied. Grottveit v. 
Brown, 5 Vet.App. 91 (1993); Edenfield v. Brown, 8 Vet.App. 
384 (1995).

The hearing testimony revealed that the veteran's daughter is 
a Licensed Practical Nurse.  The Board does not question her 
qualifications as a nurse.  While medically trained, she has 
given no indication that she has special knowledge regarding 
diseases of the arteries and veins, nor is there any other 
evidence to that effect in the record.  The record is 
negative for evidence that she specializes in, or that her 
duties include treatment of diseases of the arteries and 
veins.  Furthermore, there is no indication in the record 
that she ever participated in his treatment other than 
redressing his wounds on occasion.  In light of the other 
medical evidence of record, the veteran's daughter's opinion 
regarding the etiology of the appellant's above the knee 
amputation is not probative medical evidence.  See Black v. 
Brown, 10 Vet. App. 279 (1997). 

Finally, although the Board has considered and disposed of 
the veteran's claim on a ground different from that of the 
RO, the veteran has not been prejudiced by the Board's 
decision. This is because, in assuming that such claim was 
well grounded, the RO accorded the veteran greater 
consideration than this claim in fact warranted under the 
circumstances. Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993). To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited supra, would not 
result in a determination favorable to the veteran. 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The evidence is not so evenly balanced that there is doubt 
regarding any material issue. 38 U.S.C.A. § 5107.


ORDER

Entitlement to VA disability compensation for a right above 
the knee amputation, pursuant to the provisions of 38 
U.S.C.A. § 1151 is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



